OPINION
HAIRE, Chief Judge,
Division 1.
On this appeal the appellant property owners challenge the trial court’s determination that the Maricopa County cyclical revaluation plan being utilized by the appellee-assessor at the time of the trial court litigation was constitutional. The central questions here involved are governed by our decision in Hillock v. Bade, 22 Ariz.App. 46, 523 P.2d 97 (1974) (review granted August 7, 1974), which concerned the Pima County equivalent of the Maricopa County plan. In accordance with that decision, we hold that the trial court’s decision in. the case sub judice must be affirmed.
The appellees have filed a cross-appeal challenging the propriety of the class action status which the trial court allowed. Since we have affirmed the trial court on the merits of the appeal, we will consider the cross-appeal abandoned in accordance with appellees’ wishes as stated at oral argument.
Since we can find no reason to depart from our opinion in Hillock v. Bade, supra, the judgment is affirmed.
JACOBSON, P. J., and EUBANK, J., concur.